429 F. 2d 983
UNITED STATES of America, Plaintiff and Appellee,v.Noel BROWN, Appellant.UNITED STATES of America, Plaintiff and Appellee,v.Sylvester RILEY, Appellant.
Nos. 25618, 25643.
United States Court of Appeals, Ninth Circuit.
Sept. 9, 1970.

Appeal from the United States District Court for the Central District of California; Warren J. Ferguson, Judge.


1
Carl E. Stewart, Los Angeles, Cal., for Brown.


2
Joseph T. Vodnoy, Los Angeles, Cal., for Riley.


3
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Criminal Division, Brian J. O'Neill, Asst. U.S. Atty., Los Angeles, Cal., for appellee.


4
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and PECKHAM, District judge.

PER CURIAM:

5
The judgments of conviction are affirmed.


6
We find no illegally 'seized' evidence as a matter of law, no illegal search under the circumstances, and find adequate evidence to support the verdict.


7
On the first contention the court accepts United States v. Polansky, 418 F.2d 444 (2d Cir., 1969); United States v. Tropiano, 418 F.2d 1069 (2d Cir., 1969); Doty v. United States, 416 F.2d 887 (10th Cir., 1968); and Dryden v. United States, 391 F.2d 214 (5th Cir., 1968).